Title: Abigail Adams to Mary Smith Cranch, 5 January 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          Philadelphia Jan’ry 5th 1798
        
        I received your kind Letter of December and was surprized to find that my Letter should convey the first intelligence of the Death of mr & Mrs Hall to mr & Mrs Black, as their Brother assured me he had written three weeks before. I told him I would take charge of any Letter from him, and could nearly vouch for its going safely
        I was much dissatisfied when mrs Brisler sought the Child so earnestly and could not find it, and thought it my duty to inform mrs Black of it, as I did immediatly upon his sending the child to me. my own conclusions were that it was at Nurse with Some person, and in some place that he did not chuse my people Should see. however this may be, the Nurse who brought the child and whom I saw Nurse it in my Chamber whilst she stay’d, is a very decent respectable healthy looking Woman, above the common-level of such persons here
        I have already written mrs Black my opinion of her and her replies to such questions as I put to her; I shall send some of my people to see the child as you say, when they are not expected, and I will have it brought me as often as once a Month, and I will let the Nurse know, that the Child has relatives who are much interested for it, and design to take it in the spring, if the Child lives untill the spring. the Sooner mr Black comes for it, the better, for this city is a very unhealthy place for Children
        as soon as Mrs Brisler is well enough she will go with Betsy, and see the Baby. mrs Brislr has had one of her old ill turns, but is better.
        I expect that your next Letter will bring me tydings of Abdes Death. I look upon it a release to Pheby, but I am fully sensible her days of usefullness are nearly over and what is to be done with her I cannot tell. for this Winter she must remain where she is, but there is no reason that the whole of the House should be devoted to her as it is in a manner, for no other person will occupy it, who will give any thing for it, whilst she resides there, and she must have somebody to look after her. 12 or 13 years she has lived there, and never paid a sou. more than that she has lately received as much as her

House rent from me; and as long as I am able I shall be willing to do for her,—but I think some new plan must be struck out for her.
        I received Letters from sister Peabody yesterday for myself and mrs smith. she thinks mr Atwood ought to have some acknowledgment made to him for his trouble. she says Charles left a New Watch Worth 20 dollors. suppose that should be given him, but I know not who has a right to do it. to miss sarah Atwood she also thinks some Handsome present ought to be made. query who ought to make these presents? She ought to have what is reasonable and proper & handsome considering all circumstances, but the situation of Charles Family is well known they are not in independant circumstances. I would not have them however receive from Strangers obligations which should be thought the Family ought to reward. sister Peabody has twice written me upon this subject. she says Charles left in Money about 40 dollors with which she has paid all extra Charges. his Cloaths which were given him by mr Atwood I think ought all to return to mr Atwood. he was his appretenc and mr Atwood received from him all the service of his time &c— he treated him like a child in his sickness, and I shall ever esteem & respect the Family for it. I wish you would consult dr Tufts and mr Cranch upon it. I will be at the expence of a Ring for mrs Atwood, such as cousin Betsy smith has, for mrs Rogers. pray inquire of her and get her to have one made with Charles Name, & present it to mrs Atwood for me, and I will pay for it. I do not want this known however beyond ourselves— Tis true he was my Nephew but not the only relative I had or have who stands in need of pecuniary assistance. Marys sickness was much longer and more expensive. that too ought to be considerd.
        I wish you would write me fully upon the subject and whether you have had any Letters from william since the Death of his Brother—
        The News from abroad of the Peace made by the Emperor with the directory of France (to call it a Republick, would be a subversion of terms) is an Event big with concequences. the treatment of our envoys, as rumourd; for the Executive has not received any communication from them since their arrival in France excites however unpleasent sensations, for the insolent proposition & threat sent to swisserland a Nutral power shows us that tyrants stick at nothing. the threatned invasion of England I do not much credit. they may be Mad enough however to attempt it, for I believe they fear nothing so much as Disbanding there Armies.
        
        our American minister in England is making a Tour of it, so that at this most critical moment the Government is indebted to News Paper intelligence for all they have. “I never left my post a moment but upon buisness for my Country during the whole war” crys—you know who— but my paper is full, and the post will be gone—
        adieu my dear sister affectionatly / Your
        
          Adams.—
        
      